EXHIBIT 99.4 Unaudited Pro Forma Condensed Consolidated Financial Information On October 1, 2013, Ballantyne Strong, Inc. (“the Company” or “Ballantyne”) acquired all of the issued and outstanding shares of the capital stock of Convergent Corporation (“Convergent”). At the closing of the acquisition, Ballantyne paid a total of $17.4 million, adjusted for Convergent’s cash on hand in Canada and working capital variance from targeted working capital. The unaudited pro forma condensed consolidated financial information is based on the historical consolidated financial information of Ballantyne and Convergent and has been prepared to present the impact of the acquisition. The unaudited pro forma condensed consolidated financial information is provided for informational purposes only. The unaudited pro forma condensed consolidated financial information is not necessarily indicative of operating results that would have been achieved had the acquisition been completed as of January 1, 2012 and does not intend to project the future financial results of Ballantyne after the acquisition of Convergent. The unaudited pro forma condensed consolidated balance sheet does not purport to reflect what our financial condition would have been had the transaction closed on September 30, 2013 or for any future or historical period. The unaudited pro forma condensed consolidated statements of operations and balance sheet do not reflect the cost of any integration activities or benefits from the acquisition and synergies that may be derived. Ballantyne’s fiscal year ends in December, while Convergent’s ends in March. The unaudited pro forma condensed consolidated balance sheet combines the interim unaudited consolidated balance sheet of Ballantyne and Convergent as of September 30, 2013. The full-year unaudited pro forma condensed consolidated statement of operations for the year ended December 31, 2012 combines the statement of operations of Ballantyne for the fiscal year ended December31, 2012 with the statements of operations of Convergent for the full year ended December31, 2012. The full-year unaudited condensed consolidated statement of operations for Convergent was determined by adding the unaudited statement of operations for the three months ended March31, 2012 to the statement of operations for Convergent’s fiscal year ended March 31, 2013, and subtracting Convergent’s unaudited statement of operations for the three months ended March31, 2013. The interim unaudited pro forma condensed consolidated statement of operations for the nine months ended September 30, 2013 combines the unaudited statement of operations of Ballantyne for the nine months ended September 30, 2013 and the unaudited statement of operations of Convergent for the nine months ended September30, 2013. This information should be read in conjunction with (i)the accompanying notes to the unaudited pro forma condensed consolidated financial information, (ii)Ballantyne’s Current Report on Form 8-K filed October 3, 2013, including the exhibits thereto, (iii) Audited financial statements of Ballantyne as of and for the year ended December 31, 2012, which are included in Ballantyne’s Annual Report on Form10-K for the year ended December31, 2012, as filed with the SEC, (iv)Unaudited interim financial statements of Ballantyne included in its Quarterly Report on Form10-Q for the quarterly period ended September30, 2013 as filed with the SEC, (v)Convergent’s audited financial statements as of March 31, 2013 and the year then ended, included as Exhibit 99.2 in this Current Report on Form 8-K/A, and (vi) Convergent’s unaudited interim financial statements for the six month periods ended September30, 2013 and 2012 included in this Current Report on Form8-K/A. Ballantyne Strong,Inc. and Subsidiaries Unaudited Pro Forma Condensed Consolidated Balance Sheet September 30, 2013 (In thousands) Ballantyne Strong, Inc. September 30, Convergent Corporation September 30, Pro Forma Adjustments Note Ref Pro Forma Consolidated September 30, 2013 Assets Current assets: Cash and cash equivalents $ $ $ ) 3(a), 3(i) $ Accounts receivable, net Sales type lease receivable - ) 3(b) Inventories Deposit on Convergent acquisition - ) 3(e) - Other current assets ) 3(d), 3(h) Total current assets ) Property, plant and equipment, net of accumulated depreciation 3(c) Note receivable - Goodwill - 77 3(f) Intangibles other than goodwill 3(g) Sales type lease receivable - ) 3(b) Other assets ) 3(h) Total assets $ $ $ ) $ Liabilities and Stockholders’ Equity Current liabilities: Accounts payable $ $ $ ) 3(i) $ Accrued expenses Income taxes payable 57 - 57 Customer deposits/deferred revenue ) 3(j) Total current liabilities ) Deferred revenue Deferred income taxes - Payable to related party - ) 3(k) - Other accrued expenses, net of current portion - - Total liabilities ) Commitments and contingencies Stockholders’ equity: Preferred stock - Common stock 1 (1 ) 3(l) Additional paid-in capital ) 3(l) Accumulated other comprehensive income ) 70 ) 3(l) ) Retained earnings (deficit) ) 12 3(l) Stockholders’ equity before treasury stock ) Less common shares in treasury, at cost ) - ) Total stockholders’ equity ) Total liabilities and stockholders’ equity $ $ $ ) $ See accompanying notes to pro forma condensed consolidated financial statements. Ballantyne Strong,Inc. and Subsidiaries Unaudited Pro Forma Condensed Consolidated Statement of Operations Twelve Months Ended December 31, 2012 (In thousands, except per share data) Ballantyne Strong, Inc. Year Ended December 31, 2012 Convergent Corporation Twelve months Ended December 31, 2012 Pro Forma Adjustments Note Ref Pro Forma Consolidation Twelve Months Ended December 31, 2012 Net revenues $ $ $ 3(m) $ Cost of revenues 3(m), 3(n) Gross profit ) Selling and administrative expenses: Selling - 3(o) Administrative ) 3(n), 3(o), 3(q) Depreciation and amortization - ) 3(q) - Total selling and administrative expenses ) Gain (loss) on the sale/disposal/transfer of assets - Income (loss) from operations ) ) Interest, net Equity income of joint venture 10 - 10 Other income, net - Income (loss) before income taxes 8,150 ) ) Income tax (expense)benefit ) 28 3(r) ) Net earnings (loss) $ $ ) $ ) $ Basic earnings per share $ $ Diluted earnings per share $ $ Weighted average shares outstanding Basic Diluted See accompanying notes to pro forma condensed consolidated financial statements. Ballantyne Strong,Inc. and Subsidiaries Unaudited Pro Forma Condensed Consolidated Statement of Operations Nine months Ended September 30, 2013 (In thousands, except per share data) Ballantyne Strong, Inc. Nine Months Ended September 30, 2013 Convergent Corporation Nine Months Ended September 30, 2013 Pro Forma Adjustments Note Ref Pro Forma Consolidation Nine Months Ended September 30, 2013 Net revenues $ $ $ 3(m) $ Cost of revenues 3(m), 3(n) Gross profit ) Selling and administrative expenses: Selling - 3(o) Administrative ) 3(n), 3(o), 3(p), 3(q) Depreciation and amortization - ) 3(q) - Total selling and administrative expenses ) Gain (loss) on the sale/disposal/transfer of assets 7 1 - 8 Income (loss) from operations ) Interest income,net Equity income of joint venture ) - - ) Other income, net - - Income (loss) before income taxes ) Income tax (expense) benefit ) ) 3(r) ) Net earnings (loss) $ $ ) $ $ Basic earnings per share $ $ Diluted earnings per share $ $ Weighted average shares outstanding: Basic Diluted See accompanying notes to pro forma condensed consolidated financial statements. Ballantyne Strong,Inc. and Subsidiaries Notes to the Pro Forma Condensed Consolidated Financial Statements (Unaudited) 1. Basis of Presentation The unaudited pro forma condensed consolidated financial information is based on the historical consolidated financial information of Ballantyne and Convergent. The unaudited pro forma condensed consolidated balance sheet as of September30, 2013 assumes Ballantyne’s acquisition of Convergent was completed on that date. The unaudited pro forma condensed consolidated statements of operations for the year ended December 31, 2012 and the nine months ended September 30, 2013 assume Ballanytne’s acquisition of Convergent was completed on January 1, 2012. Pro forma adjustments reflected in the unaudited pro forma condensed consolidated balance sheet are based on items that are directly attributable to Ballantyne’s acquisition of Convergent and that are factually supportable. Pro forma adjustments reflected in the unaudited pro forma condensed consolidated statements of operations are based on items directly attributable to Ballantyne’s acquisition of Convergent, and that are factually supportable and expected to have a continuing impact on Ballantyne. At this time, Ballantyne is in the early stages of performing detailed valuation analyses to determine the fair values of Convergent’s assets and liabilities. Accordingly, the unaudited pro forma condensed consolidated financial information includes a preliminary allocation of the purchase price based on assumptions and estimates that, while considered reasonable under the circumstances, are subject to change, which may be material. Upon completion of detailed valuation analyses, there may be additional increases or decreases to the recorded book values of Convergent’s assets and liabilities, including, but not limited to trademarks and other intangible assets that will give rise to future amounts of depreciation and amortization expense that are not reflected in the information contained in this unaudited pro forma condensed consolidated financial information. Accordingly, once the final purchase price has been determined and the purchase price allocation has been completed, actual results may differ materially from the information presented in this unaudited pro forma condensed consolidated financial information. Additionally, the unaudited pro forma condensed consolidated statements of operations do not reflect the cost of any integration activities or benefits from the acquisition and synergies that may be derived from any integration activities, both of which may have a material effect on the consolidated results of operations in periods following the completion of the acquisition. Certain amounts in Convergent’s historical balance sheet and statement of operations have been reclassified to conform to Ballantyne’s presentation. 2. Transaction Summary The preliminary allocation of purchase price is based upon management’s best estimate of the fair values of identifiable assets and liabilities of Convergent at the date of acquisition.The purchase price is subject to further adjustment until all pertinent information regarding the assets, liabilities and deferred taxes are fully evaluated by the Company and independent valuations are complete.Any adjustment is likely to impact the recorded amount of goodwill. The estimated purchase consideration and preliminary estimate of related excess purchase consideration over book value of net assets acquired are as follows: (thousands) Total consideration $ Allocated to: Historical net book value of Convergent $ Adjustments to recognize assets and liabilities at acquisition date preliminary estimated fair value, except deferred income taxes: Sales type lease receivable ) Deferred revenue Identifiable intangibles at acquisition date Property, plant and equipment Deferred tax impact of preliminary valuation adjustments ) Excess of consideration transferred over the net amount of assets and liabilities recognized (goodwill) $ 77 3. Pro Forma Adjustments Adjustments to the pro forma condensed consolidated balance sheet resulting from the net consideration of $17,424 issued in the acquisition of Convergent are as follows: All amounts are shown in thousands. a) Cash Cash and cash equivalents were adjusted for $(103) in acquisition costs Ballantyne incurred after September 30, 2013, including legal, consulting, regulatory, filing and other fees directly related to the acquisition. The tax effect of the acquisition costs is included in the adjustment to deferred income taxes. b) Sales Type Lease Receivable An adjustment of $(237) has been made to adjust Convergent’ssales type lease receivableto preliminary estimated fair value. c) Property and Equipment An adjustment of $462 has been made to record Convergent’s fixed assets to their preliminary estimated fair value of $4,929. d) Income Tax Receivable An adjustment of $(843) has been made to remove the income tax receivable as all income tax related receivables and payables will remain with prior owner. e) Deposit on Convergent Acquisition An adjustment of $(17,424) has been made to reflect the application of the deposit paid by Ballantyne on September 30, 2013 to the purchase price for Convergent at closing. f) Goodwill An adjustment of $77 has been made to record goodwill for Convergent to the preliminary estimated fair value, which is nondeductible for tax purposes. g) Intangibles Other than Goodwill An adjustment of $(909) has been made to remove historical value and $1,167 to record intangibles for Convergent to their preliminary estimated fair value. (thousands) Fair Value Estimated Useful Life Software $ 5 years Non Compete 59 3 years Tradename 5 years Customer relationships 10 years Total $ N/A h) Deferred Taxes An adjustment of $37 has been recorded to record the tax effects of acquisition costs listed in Note 3(a). An adjustment of $(263) has been made to record deferred tax assets on the adjusted value of property, equipment, software, tradenames, non-compete and customer relationships. i) Accounts Payable An adjustment of $(485) has been recorded to reclassify Convergent’s outstanding checks from accounts payable to cash andcash equivalents, consistent with Ballantyne’s presentation. j) Deferred Revenue An adjustment of $(174) was recorded to adjust Convergent’s deferred revenue to the fair value at the date of acquisition. k) Payable to Related Party An adjustment of $(11,459) has been recorded to reclassify Convergent borrowings from its former parent, Sony Corporation to equity. l) Stockholders’ Equity A net adjustments of $66 was recorded as described above to record direct incremental acquisition expenses, depreciation and amortization, net of tax. Historical equity accounts of Convergent were eliminated as a result of the acquisition. Adjustments to the pro forma condensed consolidated statements of operations are as follows: m) Revenue For purposes of the pro forma condensed consolidated statements of operations for the year ended December 31, 2012 and for the nine months ended September 30, 2013, adjustments of $621 and $466, respectively have been made to reflect Convergent transactions with its former parent company, netted in Cost of Sales. n) Cost of Sales Other expenses, such as warehouse and engineering, among others of $6,198 and $2,803 for the year ended December 31, 2012 and the nine months ended September 30, 2013, respectively have been reclassified from Convergent’s administrative expenses to cost of sales, consistent with Ballantyne’s presentation. o) Selling expense For purposes of the pro forma condensed consolidated statements of operations for the year ended December 31, 2012 and for the nine months ended September 30, 2013, adjustments of $2,745 and $1,094, respectively have been made to reclassify Convergent’s selling expense out of administrative expenses, consistent with Ballantyne’s presentation. p) Administrative Expense For purposes of the pro forma condensed consolidated statement of operations for the ninemonths ended September 30, 2013 an adjustment of $351 has been made to eliminate direct incremental costs of the acquisition expensed by Ballantyne since they do not represent ongoing costs of the combined entity. q) Depreciation and Amortization Adjustments of $429 and $422 for the year ended December 31, 2012 and the nine months ended September 30, 2013, respectively have been made to reclassify Convergent’s historical depreciation and amortization to administrative expenses, consistent with Ballantyne’s presentation. For purposes of the pro forma condensed consolidated statements of operations for the year ended December 31, 2012 and for the nine months ended September 30, 2013, adjustments have been made to give effect to Convergent’s depreciation on fixed assets and amortization of intangible assets acquired over their preliminary estimated useful lives.The depreciation and amortization adjustments were $(75) and $(43) for the year ended December 31, 2012, and for the nine months ended September 30, 2013, respectively. Adjustments of $28 and $16 were recorded to adjust the deferred tax liabilities for the depreciation and amortization of property and equipment and intangible adjustments for the year ended December 31, 2012 and for the nine months ended September 30, 2013, respectively. r) Income Tax Expense For purposes of the pro forma condensed consolidated statements of operations for the year ended December 31, 2012 and for the nine months ended September 30, 2013, net adjustments of $28 and $(144), respectively, have been made to record federal income tax benefits on the foregoing adjustments at Convergent’s effective rate for each period presented. s) Convergent historical financial statements Convergent’s historical financial statements were prepared to conform with Ballantyne’s fiscal year as follows: Convergent Corporation Historical (thousands) Twelve Months Ended
